              1   KEKER, VAN NEST & PETERS LLP
                  BENEDICT Y. HUR - # 224018
              2   bhur@keker.com
                  JULIA L. ALLEN - # 286097
              3   jallen@keker.com
                  SHAYNE HENRY - # 300188
              4   shenry@keker.com
                  SARAH SALOMON - # 308770
              5   ssalomon@keker.com
                  633 Battery Street
              6   San Francisco, CA 94111-1809
                  Telephone:     415 391 5400
              7   Facsimile:     415 397 7188

              8   Attorneys for Defendants
                  SUPER LUCKY CASINO INC., NICHOLAS TALARICO,
              9   AND BRET TERRILL

             10
                                                UNITED STATES DISTRICT COURT
             11
                                               NORTHERN DISTRICT OF CALIFORNIA
             12
                                                      OAKLAND DIVISION
             13
                  DAN VIGDOR, an individual; STEPHEN              Case No. 4:16-cv-5326 HSG
             14   BRADWAY, an individual,
                                                                  STIPULATION AND ORDER TO
             15                  Plaintiffs,                      CONTINUE DEFENDANTS SUPER
                                                                  LUCKY CASINO, INC., NICHOLAS
             16          v.                                       TALARICO, AND BRET TERRILL’S
                                                                  DEADLINE TO FILE A MOTION FOR
             17   SUPER LUCKY CASINO INC., a                      AWARD OF REASONABLE
                  California corporation (formerly known as       ATTORNEYS’ FEES
             18   12 GIGS, INC.); Nicholas Talarico, an           AND EXPENSES
                  individual; Bret Terrill, an individual; DOES
             19   2-50, inclusive,
                                                                  Dept.:     2
             20                  Defendants.                      Judge:     Hon. Haywood S. Gilliam, Jr.

             21                                                   Date Filed: September 19, 2016
                                                                  Trial Date: December 10, 2018
             22

             23

             24

             25

             26

             27

             28
                        STIPULATION AND ORDER TO CONTINUE DEFENDANTS SUPER LUCKY CASINO, INC.,
                     NICHOLAS TALARICO, AND BRET TERRILL’S DEADLINE TO FILE A MOTION FOR AWARD OF
                                      REASONABLE ATTORNEYS’ FEES AND EXPENSES
                                                Case No. 4:16-cv-5326 HSG
1312784.v1
              1           Pursuant to Civil L.R. 6-2, the undersigned parties to this action, by and through their

              2   undersigned counsel, hereby agree and stipulate as follows:

              3           WHEREAS, on November 20, 2018, the Court granted summary judgment to Defendants

              4   on all of Plaintiffs’ causes of action, Dkt. 173;

              5           WHEREAS, the Court entered final judgment in favor of Defendants on that same date,

              6   Dkt. 175;

              7           WHEREAS, pursuant to Civ. Local Rule 54-1, Defendants’ deadline to file a bill of costs

              8   is December 4, 2018, which is 14 days after entry of judgment by the Court on November 20,

              9   2018;

             10           WHEREAS, pursuant to Civ. Local Rule 54-5, Defendants’ deadline to file a motion

             11   seeking the award of reasonable attorneys’ fees and expenses is also December 4, 2018;

             12           WHEREAS, these deadlines have not been previously extended and their extension as

             13   stipulated will not otherwise affect the schedule for this case;

             14           IT IS HEREBY AGREED AND STIPULATED BY THE PARTIES, subject to the

             15   Court’s Order, that Defendants deadline to file their bill of costs and motion for an award of

             16   reasonable attorneys’ fees and expenses shall be extended from December 4, 2018 to December

             17   18, 2018.

             18           Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that all signatories

             19   have concurred in its filing.

             20           IT IS SO STIPULATED.

             21

             22           AS STIPULATED BY:

             23
                   Dated: December 3, 2018                                  KEKER, VAN NEST & PETERS LLP
             24

             25
                                                                      By:   /s/ Benedict Y. Hur
             26

             27
                                                                       1
             28           STIPULATION AND ORDER TO CONTINUE DEFENDANTS SUPER LUCKY CASINO, INC.,
                       NICHOLAS TALARICO, AND BRET TERRILL’S DEADLINE TO FILE A MOTION FOR AWARD OF
                                        REASONABLE ATTORNEYS’ FEES AND EXPENSES
                                                  Case No. 4:16-cv-5326 HSG
1312784.v1
              1                                                BENEDICT Y. HUR
                                                               JULIA L. ALLEN
              2                                                SHAYNE HENRY
                                                               SARAH SALOMON
              3
                                                               Attorneys for Defendants
              4                                                SUPER LUCKY CASINO INC.,
                                                               NICHOLAS TALARICO,
              5                                                AND BRET TERRILL

              6
                  Dated: December 3, 2018                      MICHELMAN & ROBINSON, LLP
              7

              8                                          By:   /s/ Marc R. Jacobs
              9                                                Attorneys for Plaintiffs
                                                               DAN VIGDOR and
             10                                                STEPHEN BRADWAY

             11

             12        PURSUANT TO STIPULATION, IT IS SO ORDERED.
             13

             14   Dated: 12/4/2018

             15

             16                                                Hon. Haywood S. Gilliam, Jr.
                                                               United States District Judge
             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27
                                                          2
             28         STIPULATION AND ORDER TO CONTINUE DEFENDANTS SUPER LUCKY CASINO, INC.,
                     NICHOLAS TALARICO, AND BRET TERRILL’S DEADLINE TO FILE A MOTION FOR AWARD OF
                                      REASONABLE ATTORNEYS’ FEES AND EXPENSES
                                                Case No. 4:16-cv-5326 HSG
1312784.v1
